United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 16-3187
                         ___________________________

                                 Deandrea S. Gray

                             lllllllllllllllllllllPetitioner

                                           v.

                             United States of America

                            lllllllllllllllllllllRespondent
                                    ____________

                    On Application for Leave to File a Second
                  or Successive Motion Under 28 U.S.C. § 2255
                                 ____________

                             Submitted: June 12, 2017
                               Filed: June 16, 2017
                                  [Unpublished]
                                  ____________

Before LOKEN, ARNOLD, and RILEY, Circuit Judges.
                           ____________

PER CURIAM.

      Deandrea Gray has filed in this court an application for leave to file a second
or successive 28 U.S.C. § 2255 motion. The government has filed a motion to
dismiss Mr. Gray’s application.
       We note that in the case involving Mr. Gray’s first section 2255 motion, this
court has affirmed in part, reversed in part, and remanded for further proceedings.
We now direct the clerk of this court to transfer to the United States District Court for
the Western District of Missouri Mr. Gray’s application for leave to file a second or
successive section 2255 motion, to be filed in the district court as a motion to amend
his first section 2255 motion. We further deny as moot the government’s pending
motion to dismiss. We express no opinion on the merits or timeliness of any filing
by Mr. Gray or the government.
                       ______________________________




                                          -2-